DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (1-3 and 7) in the reply filed on 7/2/2022 is acknowledged.
Applicant traversed the Restriction Requirement between Group I (1-3 and 7), Group II (Claims 4-6 and 8), and Group III (Claims 9-10). Applicant argues that Group I and II should be acknowledged as having unity of invention, since the product of Group I is used in the method of Group II. Applicant further argues that Ozeki fails to teach the D50 particle size of the total composition is between 0.1 to 100 µm. However, the special technical feature of Groups I, II and III is taught by Ozeki et al (US 2013/0135070 A1), and further in view of Filou et al (US 2013/0052453 A1), as disclosed in the 103 rejection below. 

The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6 and 9-1 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed 7/2/2022. 
Claim Objections
The following claims are objected to for the following informalities:
In Claim 1, Line 4, the phrase --for the total weight of the composition-- should be deleted. It is already understood that the weight percentage of the at least one powder magnet and the at least one thermoplastic polymer is based on the total weight of the composition, therefore this phrase is not necessary. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "at least one copolymer" in lines 1-2. Claim 1 does not state a copolymer. Examiner suggests replacing the limitation with the phrase --at least one thermoplastic polymer--. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (US 2013/0135070 A1), hereinafter Ozeki, and further in view of Filou et al (US 2013/0052453 A1), hereinafter Filou. Ozeki and Filou are both disclosed in the IDS statement filed on 4/13/2021. 
Regarding claim 1, Ozeki discloses a rare-earth permanent magnet and a manufacturing method thereof capable of boosting productivity by improving thickness accuracy of a green sheet (Abstract). Ozeki discloses that a powder sintering method is used (i.e., a sinterable magnetic powder composition) ([0003]). Ozeki discloses that the average particle diameter of the magnet powder is 1 micron to 5 micron ([0058]). Ozeki discloses a magnet powder and a binder (i.e. thermoplastic polymer) are mixed to obtain a mixture including 1 to 40 wt% of the binder with reference to the total weight of the magnet powder and the binder, which overlaps with the instantly claimed weight range, “from 50 to 95% by weight of at least one powder magnet; from 5 to 50% by weight of at least one thermoplastic polymer”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.  ([0011]).  
Although Ozeki discloses that the magnet powder has a particle size between 1 to 5 microns, Ozeki does not explicitly discloses “said powder composition having a D50 within the range of 0.1 to 100 µm”. 
However, Filou discloses a thermoplastic powder composition with D50 lower than 100 microns that includes a flow agent, wherein the composition is used in methods for agglomerating powder, layer by layer, by melting or sintering , in order to manufacture flexible three-dimensional objects (Abstract). Filou discloses that a D50 particles size of less than 100 microns is essential for obtaining an article of precise definition, with a smooth and even surface appearance ([0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the thermoplastic polymer of Ozeki to have a D50 particle size of less than 100 microns in order to obtain a composition having a more precise definition, with a smooth and even surface appearance, as taught by Filou above ([0021]). Ozeki modified by Filou teaches “said powder composition having a D50 within the range of 0.1 to 100 µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.  ([0011]).  
Regarding claim 2, Ozeki modified by Filou discloses that the binder is a resin that can be selected from polyisobutylene (PIB), butyl rubber (IIR), polyisoprene (IR), polybutadiene, polystyrene, styrene-isoprene block copolymer (SIS), styrene-butadiene block copolymer (SBS), Poly(2-methyl-1-pentene), poly(2-methyl-1-butene), poly(alpha-methylstyrene), polybutylmethacrylate, polymethylmethacrylate, etc (Ozeki; [0050]), which teaches the claimed thermoplastic polymer disclosed in instant claim 2. 
Regarding claim 3, Ozeki modified by Filou discloses that the magnet powder is Nd-Fe-B (i.e., ferrite-based particles) (Ozeki; [0044]). 
Regarding claim 7, Ozeki modified by Filou discloses a thermoplastic powder composition with D50 lower than 100 microns that further includes a flow agent (Filou; Abstract), wherein the flow agent is chosen from: silicas, precipitated silicas, hydrated silicas, vitreous silicas, fumed silicas, pyrogenic silicas, vitreous phosphates, vitreous borates, vitreous oxides, amorphous alumina, titanium dioxide, talc, mica, kaolin, attapulgite, calcium silicates, alumina and magnesium silicates (Filou; [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-4254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734